                                     Case 3:19-cv-00699-SB                               Document 1                 Filed 05/03/19                 Page 1 of 7
JS 44 (Rev. 02/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Sarika Singh                                                                                                Bank of America, N.A.

    (b) County of Residence of First Listed Plaintiff             Washington                                  County of Residence of First Listed Defendant              Washington
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Kyle Schumacher (121887)
10121 SE Sunnyside Rd. Ste. 300
Clackamas, OR. 97015

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                             Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                     ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                    State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           47 U.S.C. 227
VI. CAUSE OF ACTION Brief description of cause:
                                           Telephone Consumer Protection Act
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
05/03/2019                                                              /s/ Kyle Schumacher
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
                             Case 3:19-cv-00699-SB                   Document 1            Filed 05/03/19           Page 2 of 7
JS 44 Reverse (Rev. 02/19)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
         NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
         statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.
                  Case 3:19-cv-00699-SB         Document 1        Filed 05/03/19   Page 3 of 7




     KYLE SCHUMACHER (BAR #121887)
1    kschumacher@perryshields.com
     PERRY & SHIELDS, LLP
2    10121 SE Sunnyside Rd. Suite 300
     Clackamas, OR. 97015
3    503-482-8137 ph
     281-715-3209 fax
4
     Attorneys for Plaintiff
5    Sarika Singh
6                                    UNITED STATES DISTRICT COURT
7
                             DISTRICT OF OREGON – PORTLAND DIVISION
8

9                                                     CASE NO. 3:19-cv-00699
     Sarika Singh,
10

11                             Plaintiff,             PLAINTIFF’S COMPLAINT FOR DAMAGES:
12           v.
                                                           1. Violation of the Telephone Consumer
13                                                            Protection Act
     BANK OF AMERICA, N.A.,
14
                               Defendants.
15

16
             COMES NOW Plaintiff Sarika Singh an individual, based on information and belief, to
     allege as follows:
17

18                                            INTRODUCTION

19       1. This is an action for damages brought by an individual consumer for Defendant’s

20   violation of the Telephone Consumer Protection Act 47 U.S.C. §227, et seq. (hereinafter

21   “TCPA”), which prohibits the use of automated dialing equipment when making calls to

22   consumers.

23       2. Plaintiff brings this action against Defendant Bank of America, N.A. (hereinafter

24   “BANA”) for its abusive and outrageous conduct in connection with debt collection activity.
        3. While many violations are described below with specificity, this Complaint alleges
25
     violations of the statutes cited in their entirety.
26
         4. The TCPA was designed to prevent calls like the ones described herein, and to protect
27
     the privacy of citizens like Plaintiff, and by enacting the TCPA, Congress intended to give
28

                                                           1
                 Case 3:19-cv-00699-SB        Document 1       Filed 05/03/19      Page 4 of 7




     consumers a choice as to how corporate entities may contact them and to prevent the nuisance
1
     associated with automated or prerecorded calls.
2

3                                     JURISDICTION & VENUE

4       5. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 47 U.S.C. §

5    227.

6
        6. This venue is proper pursuant to 28 U.S.C. §1391(b).

7
                                     GENERAL ALLEGATIONS
        7.   Plaintiff Sarika Singh (hereinafter “Plaintiff”) is an individual residing in the state of
8
     Oregon, and is a “debtor.”
9
        8.   At all relevant times herein, Defendant BANA engaged, by the use of mail, email, and
10
     telephone, in the business of collecting a debt from Plaintiff, and a “consumer debt.”
11      9.   At all relevant times, Defendant acted as a “debt collector.”
12      10. Plaintiff had taken out an unsecured loan with BANA in approximately 2016.
13      11. The loan Plaintiff took from Defendant BANA was extended primarily for personal,
14   family or household purposes and is therefore a “debt.”

15
        12. Defendant BANA has been attempting to collect on a debt that originated from
     monetary credit that was extended primarily for personal, family, or household purposes, and
16
     was therefore a “consumer credit transaction.”
17
        13. Because Plaintiff, a natural person allegedly obligated to pay money to Defendant
18
     BANA arising from what Plaintiff is informed and believes was a consumer credit transaction,
19
     the money allegedly owed was a “consumer debt.”
20
        14. Plaintiff is informed and believes that Defendant is one who regularly collects or
21   attempts to collect debts on behalf of themselves, and is therefore a “debt collector.”.
22      15. Plaintiff’s account was an unsecured loan and Plaintiff began making payments on the
23   accounts.
24      16. Plaintiff began making payments on the loan before she became financially unable to

25
     keep up with the monthly payments.
        17. Defendant BANA began contacting Plaintiff in or about August of 2018 to inquire
26
     about the status of the loan and to collect on the payments that were no longer being made.
27

28

                                                       2
                Case 3:19-cv-00699-SB          Document 1         Filed 05/03/19   Page 5 of 7




         18. Plaintiff retained counsel to assist in dealing with BANA debt and to seek some type
1
     of financial relief.
2
         19. Counsel for Plaintiff sent the letter of revocation to BANA on or about September 27,
3
     2018
4
         20. Plaintiff believes her revocation and representation letter was received by BANA on
5
     October 1, 2018.
6        21. Plaintiff informed BANA that she was revoking her consent, if it was ever previously
7    given, to be called on her telephone in September of 2018.
8        22. Plaintiff was frustrated that BANA continued to make unsolicited calls on her cellular
9    telephone after contacting BANA to revoke her consent.

10
         23. Plaintiff denies she ever gave her express consent to be contacted on her cellular
     telephone by automatic dialing machines and pre-recorded messages.
11
         24. Defendant BANA continued to contact Plaintiff between approximately October 1,
12
     2018 – February 28, 2019; the type of contact was through phone calls to Plaintiff on her
13
     cellular telephone.
14
         25. Despite notice being sent Defendant continued to contact Plaintiff on her cellular
15
     telephone regarding collection of her outstanding debt.
16       26. BANA ignored Plaintiff’s letter of representation and continued to contact her for at
17   least five months following receipt of Plaintiff’s letter.
18       27. Despite being aware of Plaintiff’s September 27, 2018 revocation BANA continued to
19   contact Plaintiff on her cellular telephone.

20
         28. BANA’s calls were frequent in nature and continued despite receiving written
     confirmation that she was revoking any consent that may have been previously given to be
21
     called on her cellular telephone.
22
                                         FIRST CAUSE OF ACTION
23                                        (Violation of the TCPA)
                                               (47 USC § 227)
24
                                     (Against Defendant and Does 1-100)
25
         29. Plaintiff realleges and incorporates herein the allegation in each and every paragraph
26
     above as though fully set forth herein.
27       30. Since at least August of 2018 Defendant started calling Plaintiff’s cellular telephone
28   requesting that payment be made on the accounts Plaintiff held with Defendant.
                                                        3
               Case 3:19-cv-00699-SB         Document 1      Filed 05/03/19     Page 6 of 7




        31. Plaintiff informed Defendant that she was revoking consent to be contacted by BANA
1
     in September of 2018.
2
        32. BANA continued to call Plaintiff frequently since Plaintiff withdrew her consent to be
3
     contacted by an automatic dialing machine.
4
        33. Defendant would contact Plaintiff frequently regarding payment on the accounts.
5
        34. Defendant placed the above cited calls using an artificial or prerecorded voice to deliver
6    the collection messages without Plaintiff’s prior express consent.
7       35. Defendant contacted Plaintiff on at least 286 (two hundred and eighty six) separate
8    occasions after Plaintiff informed Defendant she did not wish to be contacted on her cellular
9    telephone and withdrew any prior consent that may have been given.

10
        36. All calls placed by Defendant to Plaintiff utilized an “automatic telephone dialing
     system” as defined by 47 U.S.C. §227(a)(1).
11
        37. These calls were made to Plaintiff’s cellular telephone and were not calls for an
12
     emergency purposed as defined by 47 U.S.C. §227(b)(1)(B).
13
        38. These telephone calls by Defendant, or its agent, violated 47 U.S.C. §227(b)(1)(B).
14

15                                      PRAYER FOR RELIEF

16   WHEREFORE, Plaintiff prays for judgment as follows:

17
                a. An award of statutory damages of $1,500.00 pursuant to 47 U.S.C.
                    §227(b)(3)(C) for each and every violation.
18
                b. Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting such conduct
19
                    in the future.
20
                c. Pursuant to 15 U.S.C. 1692(k) both actual damages and statutory damages in an
21
                    amount to be proven at trial.
22

23                                                        PERRY & SHIELDS, LLP

24   Dated: May 3, 2019                             By:   /s/ Kyle Schumacher
                                                          Kyle Schumacher
25
                                                          Attorneys for Plaintiff
26

27

28

                                                      4
              Case 3:19-cv-00699-SB         Document 1       Filed 05/03/19    Page 7 of 7




                                   DEMAND FOR JURY TRIAL
1

2          Plaintiff hereby demands trial of this matter by jury.

3
                                                         PERRY & SHIELDS, LLP
4

5    Dated: May 3, 2019                                  /s/ Kyle Schumacher
                                                         Kyle Schumacher
6                                                        Attorneys for Plaintiff
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     5
